

Exhibit 10.1


Summary of Named Executive Officer 2006 Salaries, 2005 Bonus
Awards, 2006 Bonus Potential, and 2006 Equity and Performance Awards


Base Salary Adjustments.  The Compensation Committee approved adjustments to the
annual base salaries (effective as of July 1, 2006) for four of the five Named
Executive Officers after a review of performance and competitive market data. 
The table below sets forth the annual base salary levels of the Company's Named
Executive Officers for 2005 and 2006 (the salary for each year became, or will
become, effective as of July 1 of such year).  The Named Executive Officers were
determined based on those identified in the Summary Compensation Table contained
in the Company’s proxy statement dated April 22, 2005 (the “2005 Proxy
Statement”) and expected to be named in the Company’s proxy statement to be
filed in April, 2006.


Annual Bonus Awards.  The Compensation Committee also authorized the payment of
annual incentive (i.e., bonus) awards to each of the Company's executive
officers in respect of the year ended December 31, 2005.  The annual bonus
awards were made pursuant to the Company's annual bonus plan, with target
percentages ranging from 40% to 100 % in 2005.  For each of the Named Executive
Officers other than Mr. McNamee, the award and the target percentages were
established pursuant to the individual’s employment agreement with the Company,
which are listed as exhibits to the Company’s Current Report on Form 8-K to
which this Exhibit 10.1 is attached and which are hereby incorporated by
reference herein.  The Employment Agreements for Messrs. Paz, Lowenberg and
Boudreau are also described in the 2005 Proxy Statement under the caption
“Executive Compensation — Employment Agreements — Employment Agreements with
Other Executive Officers” beginning on page 21.


Pursuant to the bonus plan, in order for any bonus amount to be paid the Company
must meet an annual financial goal which is based on budgeted EBITDA (earnings
before interest, taxes, depreciation and amortization) and earnings per share.
 If the corporate financial target is not met, then the corporate bonus pool is
reduced to the extent necessary to enable the Company to meet its target.  If
the Company has met its annual financial goal, then actual bonus awards for
executive officers are determined based on the executive officers’ respective
bonus targets and an evaluation by the Committee (and in the case of senior
executives also by the CEO) of the extent to which work plan goals were
achieved.  In addition, if the Company meets certain “stretch” financial and
work plan targets, bonus targets may be increased by as much as 100%.  The
Committee reviews and approves the annual financial targets and the stretch work
plan goals.  In determining the extent of the achievement of work plan goals,
the Committee and the CEO evaluate the executive’s individual contribution to
the corporate work plan.  For 2005, the Company achieved its “stretch” financial
and work plan goals, and, accordingly, bonuses awarded to the Named Executive
Officers were enhanced by up to 100%.


The Compensation Committee also authorized the award of annual incentive (i.e.,
bonus) awards to each of the Company’s executive officers in respect of the year
ending December 31, 2006.  The terms and conditions of the awards are
substantially the same as those for 2005.


The following table sets forth the 2005 and 2006 base salary levels, along with
the annual bonus awards for 2005 and the target annual bonus percentages for
2006, for each of the Named Executive Officers:
  

     
Annual Base Salary
 
Annual Bonus Award
 
 
Base Bonus
Target
Percentage
Name
Title
 
2005
 
2006
 
2005
 
2006
 
George Paz
 
President & Chief
Executive Officer
 
$
 
650,000
 
 
$
 
780,000
 
 
$
 
1,200,500
 
   
100
 
%
 
David
Lowenberg
Chief Operating Officer
 
 
$
 
464,000
 
 
$
 
482,000
 
 
$
 
649,600
 
   
70
 
%
 
Edward J.
Stiften
Senior Vice President &
Chief Financial Officer
 
$
 
341,000
 
 
$
 
409,000
 
 
$
 
456,940
 
   
67
 
%
 
Thomas M.
Boudreau
Senior Vice President &
General Counsel
 
$
 
411,000
 
 
$
 
411,000
 
 
$
 
526,080
 
   
64
 
%
 
Patrick
McNamee
Senior Vice President &
Chief Information Officer
 
$
 
325,000
 
 
$
 
339,000
 
 
$
 
403,000
 
   
62
 
%
 

 
 
Annual Long Term Incentive Awards


On February 28, 2006, the Compensation Committee approved awards of certain long
term incentive compensation to each of the Named Executive Officers.  The long
term incentive compensation awards are comprised of a mix of performance shares,
stock appreciation rights and restricted stock, all of which were granted under
the Company’s amended and restated 2000 Long Term Incentive Plan, as amended
(the “2000 LTIP”), as follows:


Name
Title
 
Performance Shares
 
Stock
Appreciation
Rights
 
Shares of
Restricted
Stock
George Paz
President & Chief Executive
Officer
 
13,647
 
68,924
 
13,647
David
Lowenberg
Chief Operating Officer
 
5,715
 
28,863
 
5,715
Edward J. Stiften
Senior Vice President & Chief
Financial Officer
 
5,480
 
27,677
 
5,480
Thomas M.
Boudreau
Senior Vice President & General
Counsel
 
3,481
 
17,578
 
3,481
Patrick
McNamee
Senior Vice President & Chief
Information Officer
 
1,862
 
9,404
 
1,862



Performance Shares.  The performance shares are settled in shares of the
Company’s common stock (the “Stock”) on a share-for-share basis.  The number of
shares of Stock to be delivered upon settlement of the performance shares is
determined based upon the Company’s performance over a set period versus a peer
group of companies selected by the Compensation Committee.  The awards are
subject to certain amendments to the 2000 LTIP to reflect the performance
measures by stockholders at the Company’s 2006 annual meeting; provided, that if
not so approved, the award will be void and of no force and effect.


Specifically, the number of shares issued in settlement of the performance share
awards will depend on where the Company’s performance for the period from
January 1, 2006 through January 1, 2009 ranks in relation to the designated peer
group in three equally-rated metrics:



·  
compound annual shareholder return (price appreciation plus reinvestment of
monthly dividends and the compounding effect of dividends paid on reinvested
dividends),

·  
compound annual growth in earnings per share (basic earnings per share before
extraordinary items and discontinued operations), and

·  
average return on invested capital (income before extraordinary items (available
for common stock) divided by total invested capital, which is the sum of total
long-term debt, preferred stock, minority interest and total common equity).



In order for any shares to be issued under the performance share awards, the
Company’s composite performance must rank in at least the 40th percentile in
relation to its peer group.  Assuming the Company’s composite performance for
the performance period is at the 40th percentile, the actual shares of Stock
issued will equal 35% of the award targeted for the Named Executive Officer; at
the 50th percentile, the actual shares of Stock issued will equal 100% of the
award targeted for the Named Executive Officer; and at the 80th percentile, the
actual shares of Stock issued will equal 250% of the award targeted for the
Named Executive Officer, which is the maximum number of shares that can be
awarded.  If the Company’s composite performance falls between these percentile
rankings, the actual shares of Stock issued will be determined by interpolation.


Realization of the performance share awards and their actual value, if any, will
depend on the applicable targets being met and the market value of the Stock on
the date the performance share awards are settled.


The awards provide for certain rights in the event of termination of employment
as a result of death, disability or retirement, but terminate in the event of
termination of employment for any other reason prior to the last day of the
performance period.  Notwithstanding the foregoing, the awards provide that upon
a change of control (as defined) prior to the last day of the performance
period, participants who remain employed on the date of a change in control or
who terminated earlier on account of death, disability or retirement will
receive cash equal to the value of the Stock represented by the performance
shares on the last trading day before the change in control.


The performance shares are subject to the terms of the 2000 LTIP and a
Performance Share Agreement entered into with each participant.  The 2000 LTIP
is listed as Exhibit 10.5 and 10.6, and the form of award agreement is filed as
Exhibit 10.2, to the Current Report on Form 8-K to which this Exhibit 10.1 is
attached and are hereby incorporated herein by this reference.


Stock Appreciation Rights.  The stock appreciation rights (“SARs”) were granted
with a specified exercise price of $87.27 per share, which was equal to the fair
market value of the Stock on the date of grant, and will be settled in Stock to
the extent there has been appreciation in the market value of the Stock from the
date of grant to the date such SARs are exercised.  The SARs vest and become
exercisable in equal amounts annually over a period of three years on the
anniversary date of the grant, and expire on the seventh anniversary of their
grant.  The actual value, if any, of the SARs will depend on the market value of
the Stock on the date the SARs are exercised.


The SARs are subject to the terms and conditions of the 2000 LTIP as well as a
Stock Appreciation Right Award Agreement entered into with each participant.
 The 2000 LTIP is listed as Exhibit 10.5 and 10.6, and the form of award
agreement is filed as Exhibit 10.3, to the Current Report on Form 8-K to which
this Exhibit 10.1 is attached and are hereby incorporated herein by this
reference.


Restricted Stock.  The shares of restricted stock awarded to the Named Executive
Officers are initially subject to restrictions which prohibit the sale or
transfer of the restricted stock.  The restrictions on the restricted stock
lapse as to one-third of each award annually over a period of three years on the
anniversary date of the grant.  Holders are entitled to the same rights to
dividends on and to vote shares of restricted stock as other shareholders.


The restricted stock awards are subject to the terms and conditions of the 2000
LTIP as well as a Restricted Stock Agreement entered into with each
participant.  The 2000 LTIP is listed as Exhibit 10.5 and 10.6, and the form of
award agreement is listed as Exhibit 10.4, to the Current Report on Form 8-K to
which this Exhibit 10.1 is attached and each are hereby incorporated herein by
this reference.





